2)       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Specification, Page 1, below The Title, enter:                                                                    - This application is a 371 of PCT/FI2020/050065 filed 03 February 2020 - . 
Claim 13, line 3, is changed to recite:                                                                                - on the wire, and determining the activity data of these at least two sections compared with - .

3)        The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is that the cited prior art does not disclose: a monitoring system for a paper machine, the system per structure claimed including an image sensor of a monitoring system, so that an angle of the image sensor with respect to a wire changes or so that a pass band of a filter of the image sensor changes, on basis of activity data (claim 1); a method for monitoring a paper machine, the method per steps claimed including adjusting the settings of the machine and an image sensor of a monitoring system so that an angle with respect to a wire changes or so that a pass band of a filter band of the image sensor changes, on basis of activity data (claim 8). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  



/MARK HALPERN/Primary Examiner, Art Unit 1748